Stephens, J.,
dissenting. The judgment of a court of ordinary, which is a court of general jurisdiction, appointing an administrator, is presumably valid, and presumably all of the essentials requisite to the jurisdiction of the court in the particular case have been complied with, in the absence of anything to the contrary affirmatively appearing. Wash v. Dickson, 147 Ga. 540 (94 S. E. 1009); Jones v. Smith, 120 Ga. 642 (48 S. E. 134); Stuckey v. Watkins, 112 Ga. 268 (37 S. E. 401); Barclay v. Kimsey, 72 Ga. 725; Head v. Bridges, 67 Ga. 227, 238; 23 C. J. 1082 § 237; Greenleaf on Evidence (14 ed.), p. 608. The judgment of the court of ordinary in this case, as of May 5, 1932, appointing W. C. Davis administrator de bonis non upon the estate of Love Melton, deceased, and the issuance of letters of administration to "W. C. Davis, are presumably valid, and their introduction in evidence establishes prima facie the right of W. C. Davis to administer upon the estate of Love Melton, deceased, and, as such administrator, to maintain a suit to recover a debt due the estate, in the absence of its appearing affirmatively that the court of ordinary had no jurisdiction in the particular case to appoint W. C. Davis administrator of the estate of Love Melton, because of a lack of citation issued as required by law, or for any other reason. A recital in the judgment appointing W. C. Davis administrator de bonis non, that he “ap*694plied for and was appointed permanent administrator, de bonis non on the estate of the said Love Melton, deceased and qualified as such on the 5th day of May 1932,” in view of the presumption that a judgment has regularly issued after the required prescribed preliminaries such as citation, etc., is not a recital that the application, the appointment and the qualification of W. 0. Davis as administrator were all made upon the 5th day of May, 1932, and that therefore no citation as required by law could have issued. Jones v. Smith, 120 Ga. 642 (4) (48 S. E. 134). This recital is at least ambiguous, and giving it a construction in favor of the presumption of the legality of the judgment, it must necessarily be construed as being a recital only that the administrator qualified as such on the 5th day of May, 1932, and not that the application and appointment were also made upon that date. Tire record is absolutely silent as to whether letters of administration were ever applied for by W. C. Davis or as to whether citation was ever issued. The judgment appointing W. C. Davis administrator de bonis non and the issuance of letters of administration to him, which are in evidence, therefore establish prima facie the legal appointment of him as administrator, with the right as such to recover and collect any indebtedness due the estate. 23 C. L 1084, 1085. The case of Gilmore v. New York Life Ins. Co., 40 Ga. App. 431 (supra), is not authority to the contrary. That case was decided upon the assumption that it appeared affirmatively from the record that by reason of the application for the appointment of a guardian and the appointment being on the same date, it appeared affirmatively that no citation had issued and the ordinary had no jurisdiction to make the appointment.
■ While it appears, by way of recital in the judgment appointing W. C. Davis administrator de bonis non as of May 5, 1932, which was introduced in evidence, that W. C. Davis was at the time county administrator, and while it also appears from the record of the court of ordinary, which was also introduced in evidence, that W. C. Davis had on the 2d day of May, 1932, been appointed county administrator, and that W. A. Andrews, who had formerly been appointed administrator of the estate and who was also county administrator, had resigned the office of county administrator on the 2d day of May, 1932, and while it appears from the recital in the judgment appointing W. O. Davis administrator de, bonis non *695that Andrews had resigned as county administrator “before finishing the administration of the said Love Melton estate,” yet since it nowhere appears from the record when W. A. Andrews resigned as administrator of the estate, or that he ever resigned, these facts are insufficient to establish as a matter of law that no citation for the appointment of W. C. Davis as administrator de bonis non had been issued.
It was not essential to the jurisdiction of the court of ordinary to appoint W. C. Davis as administrator of the estate, that W. C. Davis was county administrator. Therefore the fact that W. C. Davis was not appointed county administrator until three days prior to his appointment as administrator de bonis non of the estate and the issuance of letters of administration to him, does not establish conclusively as a matter of law, or even indicate, that W. C. Davis had never applied for letters of administration and that citation for such appointment had never been issued. An appointment of W. 0. Davis as administrator after application for administration and citation legally and regularly made would be a valid and legal appointment even though he' had never been county administrator. The judgment appointing him administrator, although he may have been appointed because of the fact that he was the county administrator, would not be invalid and void merely because he had been county administrator only three days at the time of his appointment, and that for this reason it would have been impossible for him as county administrator to have made application for appointment as such as administrator of the estate, and for legal citation to have issued for his appointment as administrator by virtue of his office as county administrator. W. C. Davis, whether he was county administrator or not, could, after application and citation regularly made, have been legally appointed administrator. If he could not in his capacity as county administrator have been'legally appointed as administrator, his appointment as administrator in his capacity as county administrator would not, if the court had jurisdiction at the time to appoint an administrator, be invalid and void. The appointment would be valid as an appointment of him in his individual capacity only. If he had given no bond other than the bond which he had given as county administrator, he would still be an administrator appointed by a court having jurisdiction to appoint him as administrator, but *696lie would be an. administrator who had not given the required bond. The judgment appointing him administrator and the issuance of letters of administration, notwithstanding the required administrator’s bond had not been given, would nevertheless be good as against collateral attack by a debtor of the estate. Jones v. Smith, 120 Ga. 642 (5) (48 S. E. 134); New York Life Ins. Co. v. Gilmore, 171 Ga. 894, 904 (157 S. E. 188), 23 C. J. 1072, 1077. Only persons interested in the estate,—as the heirs or creditors,— can raise any question as to the validity of the administrator’s bond. The decision in Torrance v. McDougald, 12 Ga. 526, is not authority for the proposition that the execution of a bond by the administrator was essential to the validity of his appointment as against collateral attack by a debtor. It was there held that in a proceeding in the court of ordinary by a creditor to remove an administrator de bonis non who had been appointed without the required citation and without having given the required bond, the appointment under both of these conditions was void.
I can conceive of no legal objection to the appointment, as the administrator of an estate, of the county administrator by virtue of his office as such, where the court had after due application and citation acquired jurisdiction to appoint an administrator, notwithstanding the county administrator as such may not have made application for appointment and had not qualified as county administrator until after citation had issued. Where the court of ordinary has acquired jurisdiction to appoint an administrator, after due application and citation, it can make a valid appointment as administrator of a person other than one making application and upon whose application the citation issued. DeLorme v. Pease, 19 Ga. 220 (2).
Although it may appear from the recitals in the judgment appointing Davis administrator de bonis non, and in the record of the court of ordinary introduced in evidence, that Andrews, the former administrator had not on the date of his resignation as county administrator,—which was three days prior to the appointment of Davis as administrator de bonis non,—concluded the administration of the estate, or resigned as administrator, or been removed, the presumption is conclusive, if the court of ordinary had jurisdiction, after citation, to appoint an administrator, that all the facts essential to authorize the appointment had been established. *697Sharpe v. Hodges, 121 Ga. 798 (49 S. E. 775). There can be no denial, on collateral attack of the validity of a judgment of a court of ordinary, rendered after due application and citation, appointing an administrator de bonis non, that at the time of the application and the issuance of citation the former administrator had not tendered his resignation as administrator or had not resigned as such. 24 C. J. 1149; Smith v. Alexander, 148 Ala. 554 (42 So. 29). If there is any merit in this objection, it would have to be made upon assignment of error and not by a collateral attack upon the validity of a judgment appointing the administrator or of the letters of administration. In Smith v. Alexander, supra, the court said: "The point of attack here is that the record affirmatively shows that there was no vacancy in the administration when the appointment of the administrator de bonis non was made. This insistence is rested on the theory that the proceedings leading up to the order of removal were not in conformity to the statutes, and therefore that the court had no jurisdiction to make the order of removal. In construing the proceedings, fthe rule is not that the order is void, unless the record plainly shows that the court had jurisdiction, but, on the contrary, the order must be deemed valid, unless it plainly appears that the court had not jurisdiction; and the leaning of the tribunal in which the order is collaterally assailed will be to such a construction of the record as will uphold the validity of the proceedings. The fact that the court appointed an administrator de bonis non is of itself prima facie evidence that there was a vacancy in the administration, and will be held conclusive until it is clearly and explicitly disproved/—Gray v. Cruise, supra, [36 Ala. 559] and authorities there cited. Following this rule of construction, it does not affirmatively appear from the record that McQueen Smith was not a person authorized by the statute (section 94 of the Code of 1896) to make the application. While it may be said that it affirmatively appears from the record that the application for the removal and the order were made on the same day and citation was not served, nor publication made, it does not follow, nor will it be presumed, on collateral attack, that the court did not have proper jurisdiction of the person of Davis [the administrator who was removed]; it being a court of general jurisdiction with respect to the subject-matter.”
As I construe the record, the plaintiff Davis was not, as county *698administrator, made a party plaintiff in this case; but was as administrator de bonis non of the estate of Love Melton, deceased, by amendment to the petition, made party plaintiff.
Although, as was held in Bailey v. McAlpin, 121 Ga. 111 (5) (48 S. E. 699), a county administrator as such can not be appointed temporary administrator and thereby have his surety as county administrator surety for his acts as temporary administrator, nevertheless one who is a county administrator may be appointed a temporary administrator. It .therefore would seem that the appointment of a county administrator as temporary administrator is not void, although the appointment may have been made upon the grounds that he was county administrator and as such was appointed temporary administrator. The appointment would be an appointment of the county administrator as temporary administrator in his individual capacity, and the sureties on his bond as county administrator would not be liable for his acts as temporary administrator. The judgment appointing him as administrator and the issuance of letters of administration to him would not be void because of his failure to give the required bond. See citations supra. There is, therefore, no merit in the contention that W. A. Andrews, in whose capacity as temporary administrator suit was originally brought, had no authority to file and maintain the suit 'because he, as county administrator, was appointed temporary administrator. W. A. Andrews, having been appointed permanent administrator pending the action, was properly by order made party plaintiff in his capacity as permanent administrator. Civil Code (1910), § 3937. '
There is no-merit in the objection that the court of ordinary had no jurisdiction to appoint the administrator of the estate of Love Melton upon the ground that Love Melton was not at the time of his decease a resident of the county in which the administration was granted. This is concluded by the judgment of the court of ordinary. Sharpe v. Hodges, 121 Ga. 798 (49 S. E. 775).
Moreover, there appears in the record no plea attacking the validity of the appointment of W. C. Davis as administrator de bonis non. While there is a plea attacking the validity of the appointment of Andrews upon the ground that the court of ordinary had no jurisdiction to appoint him, because the deceased did not live in the county, there is no plea attacking the validity of the judg*699ment of tbe court of ordinary appointing Davis. That being true, it was not essential to the establishment of the plaintiff’s case that he prove Davis’ authority as administrator to maintain the suit. Bray v. Parker, 82 Ga. 234 (3) (7 S. E. 922); Merritt v. Cotton States Life Ins. Co., 55 Ga. 103 (3).
While from the record as to the proceedings in the court of ordinary as appears in evidence the inference may be strongly authorized that the appointment of Davis as administrator was invalid for lack of jurisdiction in the court at the time to make the appointment and issue letters of administration, because no citation had issued, this inference is not demanded as a matter of law, so as to overcome the presumption as to the regularity of the proceedings and the happening of all jurisdictional facts arising upon the introduction in evidence of the judgment of the court of ordinary appointing Davis administrator and issuing letters of administration to him. If in fact the ordinary had no jurisdiction to make the appointment, by reason of a lack of citation as required by law, and the plaintiff is not, as administrator, entitled to recover, this should be defensive matter'which the defendant should •establish by plea and evidence in support thereof.
I am therefore of the opinion that a prima facie case was made out in favor of the plaintiff W. A. Davis as administrator de bonis non, and that the court erred in granting a nonsuit.
I dissent from the judgment of affirmance on the main bill of exceptions. Since the judgment on the main bill is affirmed, I concur in the judgment of dismissal of the cross-bill of exceptions.